Case 5:17-cv-00548-CBM-RAO Document 433 Filed 11/13/18 Page 1 of 27 Page ID
                                #:17356


      Joseph R. Re (SBN 134,479)
  1   joe.re@knobbe.com
      Lynda J. Zadra-Symes (SBN 156511)
  2   lynda.zadrasymes@knobbe.com
      Marko R. Zoretic (SBN 233,952)
  3   marko.zoretic@knobbe.com
      Jason A. Champion (CA SBN 259207)
  4   jason.champion@knobbe.com
      KNOBBE, MARTENS, OLSON & BEAR, LLP
  5   2040 Main Street, Fourteenth Floor
      Irvine, CA 92614
  6   Phone: (949) 760-0404
      Facsimile: (949) 760-9502
  7
      Brian C. Horne (SBN 205621)
  8   brian.horne@knobbe.com
      KNOBBE, MARTENS, OLSON & BEAR, LLP
  9   1925 Century Park East, Suite 600
      Los Angeles, CA 90067
 10   Telephone: (310) 551-3450
      Facsimile: (310) 601-1263
 11
      Attorneys for Plaintiff
 12   MONSTER ENERGY COMPANY
 13
 14
 15
                     IN THE UNITED STATES DISTRICT COURT
 16
                  FOR THE CENTRAL DISTRICT OF CALIFORNIA
 17
 18                                      )   Case No. 5:17-CV-00548-CBM-RAO
      MONSTER ENERGY COMPANY,            )
 19   a Delaware corporation,            )   MONSTER ENERGY
                  Plaintiff,             )   COMPANY’S REVISED
 20                                      )
                                         )   PROPOSED JURY
 21         v.                           )   INSTRUCTIONS DISPUTED BY
                                         )   ISN
 22   INTEGRATED SUPPLY                  )
      NETWORK, LLC, a Florida limited    )
      liability company,                     Hon. Consuelo B. Marshall
 23                                      )
                  Defendant.             )
 24                                      )
 25
 26
 27
 28
Case 5:17-cv-00548-CBM-RAO Document 433 Filed 11/13/18 Page 2 of 27 Page ID
                                #:17357



  1         Plaintiff Monster Energy Company hereby submits and proposes that the
  2   Court use the attached revised jury instructions which Defendant Integrated
  3   Supply Network, LLC disputes.
  4
  5
  6                               Respectfully submitted,
                                  KNOBBE, MARTENS, OLSON & BEAR, LLP
  7
  8
  9   Dated: November 13, 2018    By: /s/ Joseph R. Re
 10                                  Joseph R. Re
                                     Lynda J. Zadra-Symes
 11                                  Brian C. Horne
 12                                  Marko R. Zoretic
                                     Jason A. Champion
 13
 14                               Attorneys for Plaintiff,
                                  MONSTER ENERGY COMPANY
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                          -1-
Case 5:17-cv-00548-CBM-RAO Document 433 Filed 11/13/18 Page 3 of 27 Page ID
                                #:17358



  1                       INDEX OF JURY INSTRUCTIONS

  2   No.    Title                           Source                         Page
  3    1     Trademark and Trade Dress       AUTHORITY: Ninth Circuit         1
                                             Manual of Model Civil Jury
  4                                          Instructions – Nos. 15.1, 15.3
  5                                          (modified), 15.8 (modified),
                                             15.9 (modified).
  6
  7     10   Acquisition of Rights in a      Institut National des             6
             Portion of a Composite          Appellations D’Origine v.
  8          Trademark                       Vintners Int’l Co., 958 F.2d
  9                                          1574, 1582 (Fed. Cir. 1992);
                                             Application of Servel, Inc.,
 10                                          181 F.2d 192, 196 (C.C.P.A.
 11                                          1950); In re Berg Elecs., Inc.,
                                             163 U.S.P.Q. 487, 487
 12                                          (T.T.A.B. 1969); J.T.
 13                                          McCarthy, McCarthy on
                                             Trademarks & Unfair
 14                                          Competition § 19:59 (5th ed.
 15                                          2017)
        11   Infringement—Elements—          Ninth Circuit Manual of           8
 16          Validity—Unregistered           Model Civil Jury Instructions
 17          Mark—Distinctiveness            – No. 15.10
        15   Infringement—Likelihood of      Ninth Circuit Manual of           15
 18          Confusion—Factor—Strength       Model Civil Jury Instructions
 19          of Trademark or Trade Dress     – No. 15.19
        16   Defenses—Abandonment—           Ninth Circuit Manual of           20
 20
             Affirmative Defense—            Model Civil Jury Instructions
 21          Defendant’s Burden of Proof     – No. 15.22 (modified)
 22
        19   Trademark Damages—              Ninth Circuit Manual of           22
 23          Plaintiff’s Actual Damages      Model Civil Jury Instructions
                                             – No. 15.27; adidas Am., Inc.
 24
                                             v. Payless Shoesource, Inc.,
 25                                          2008 WL 4279812 at *12 (D.
                                             Or. Sept. 12, 2008); Dkt. No.
 26
                                             202 at 14 (“A reasonable
 27                                          royalty based on a
 28                                          hypothetical negotiation can

                                           -i-
Case 5:17-cv-00548-CBM-RAO Document 433 Filed 11/13/18 Page 4 of 27 Page ID
                                #:17359



  1   No.    Title                          Source                     Page
                                            be a measure of actual
  2                                         damages in a trademark
  3                                         infringement case.”)

  4
  5
  6
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                         -ii-
Case 5:17-cv-00548-CBM-RAO Document 433 Filed 11/13/18 Page 5 of 27 Page ID
                                #:17360



  1                            JURY INSTRUCTION NO. 1
  2                      (TRADEMARK AND TRADE DRESS)
  3
  4         The plaintiff, Monster Energy, seeks damages against the defendant,
  5   Integrated Supply Network, whom I will call ISN, for infringement of its
  6   registered and unregistered trademarks and trade dress. ISN denies infringing
  7   the trademarks and trade dress. ISN also contends that one of Monster Energy’s
  8   trademarks, the unregistered “Monster” trademark, has been abandoned. To help
  9   you understand the evidence presented in this case, I will explain some of the
 10   legal terms you have heard during this trial.
 11
 12                      Definition and Function of a Trademark
 13         A trademark is a word, name, symbol, or device, or any combination of
 14   these items that indicates the source of goods. The owner of a trademark has the
 15   right to exclude others from using that trademark or a similar mark that is likely
 16   to cause confusion in the marketplace. The main function of a trademark is to
 17   identify and distinguish goods as the product of a particular manufacturer or
 18   merchant and to protect its goodwill.
 19
 20         A service mark is the same as a trademark, except that it is used to
 21   identify and distinguish a company’s services, rather than a company’s goods.
 22   For convenience, I will refer to both trademarks and service marks as
 23   “trademarks” or simply “marks.”
 24
 25                              How a Trademark Is Obtained
 26         A person acquires the right to exclude others from using the same mark or
 27   a similar mark that is likely to cause confusion in the marketplace by being the
 28
                                              -1-
Case 5:17-cv-00548-CBM-RAO Document 433 Filed 11/13/18 Page 6 of 27 Page ID
                                #:17361



  1   first to use it in the marketplace, or by using it before the alleged infringer.
  2   Rights in a trademark are obtained only through commercial use of the mark.
  3
  4                               Trademark Registration
  5         After the owner of a trademark has obtained the right to exclude others
  6   from using the trademark, the owner may obtain a certificate of registration
  7   issued by the United States Patent and Trademark Office. Thereafter, when the
  8   owner brings an action for infringement, the owner may rely solely on the
  9   registration certificate to prove that the owner has the right to exclude others
 10   from using the trademark or a similar mark that is likely to cause confusion in
 11   the marketplace in connection with the type of goods specified in the certificate.
 12   These presumptions in favor of the owner created by the certificate of
 13   registration can be overcome or rebutted only by certain types of evidence that I
 14   will describe to you later as appropriate.
 15
 16                                 Unregistered Marks
 17         Not all trademarks are registered. Unregistered trademarks can be valid
 18   and provide the owner with the exclusive right to use that trademark.
 19         Only a valid trademark can be infringed.
 20
 21                                      Trade Dress
 22         Trade dress is the non-functional physical detail and design of a product
 23   or its packaging, which indicates the product’s source and distinguishes it from
 24   the products of others.
 25         Trade dress is the product’s total image and overall appearance, and may
 26   include features such as size, shape, color, color combinations, texture, or
 27   graphics. In other words, trade dress is the form in which a person presents a
 28
                                              -2-
Case 5:17-cv-00548-CBM-RAO Document 433 Filed 11/13/18 Page 7 of 27 Page ID
                                #:17362



  1   product or service to the market, its manner of display. A registration is not
  2   necessary to have trade dress rights.
  3
  4                               Likelihood of Confusion
  5         To prove infringement of its trademarks and its trade dress, the plaintiff
  6   must prove, by a preponderance of the evidence, that the defendant, without the
  7   plaintiff’s consent, used in commerce a reproduction, copy, counterfeit or
  8   colorable imitation of plaintiff’s marks or trade dress in connection with the
  9   distribution or advertisement of goods, such that the defendant’s use of the
 10   marks or trade dress is likely to cause confusion as to the source of the goods. It
 11   is not necessary that the marks or trade dress used by the defendant be an exact
 12   copy of the plaintiff’s marks or trade dress. Rather, the plaintiff must
 13   demonstrate that, viewed in its entirety, the marks or trade dress used by the
 14   defendant is likely to cause confusion in the minds of reasonably prudent
 15   purchasers or users as to the source of the product in question.
 16
 17                  Monster Energy’s Claims and Burden of Proof
 18         In this case, Monster Energy contends that ISN has infringed Monster
 19   Energy’s registered and unregistered trademarks and trade dress. First, Monster
 20   Energy is asserting a number of registered trademarks that include the word
 21   “Monster” alongside other words or elements.            It is also asserting an
 22   unregistered trademark in the word “Monster.” I will refer to these trademarks
 23   as the Monster marks.      Second, Monster Energy is asserting a number of
 24   registered trademarks including the phrase “Unleash the Beast!”. I will refer to
 25   these trademarks as the Beast marks. Third, Monster Energy is asserting trade
 26   dress rights in the way it presents its products using the combination of the
 27   colors green and black with the word “Monster.” I will refer to this as the Trade
 28   Dress asserted by Monster Energy.
                                              -3-
Case 5:17-cv-00548-CBM-RAO Document 433 Filed 11/13/18 Page 8 of 27 Page ID
                                #:17363



  1          Monster Energy has the burden of proving by a preponderance of the
  2   evidence that it is the owner of a valid trademark or trade dress and that ISN
  3   infringed that trademark or trade dress. Preponderance of the evidence means
  4   that you must be persuaded by the evidence that it is more probably true than
  5   not true that ISN infringed Monster Energy’s trademarks or trade dress.
  6         One way for Monster Energy to prove it has a valid trademark is to show
  7   that the trademark is registered. An owner of a trademark may obtain a
  8   certificate of registration issued by the United States Patent and Trademark
  9   Office and may submit that certificate as evidence of the validity and
 10   protectability of the trademark and of the certificate holder’s ownership of the
 11   trademark covered by that certificate.
 12         Another way for Monster Energy to prove it has a valid trademark is to
 13   show that the trademark acts as a trademark in that it identifies a particular
 14   source of the goods or services at issue.
 15
 16                        ISN’s Defenses and Burden of Proof
 17         ISN contends that one of Monster Energy’s trademarks, the unregistered
 18   “Monster” trademark, has been abandoned. ISN has the burden of proving by a
 19   preponderance of the evidence that the unregistered “Monster” trademark has
 20   been abandoned.     Preponderance of the evidence means that you must be
 21   persuaded by the evidence that it is more probably true than not true that the
 22   challenged trademark has been abandoned.
 23
 24
 25
 26
 27
 28
                                               -4-
Case 5:17-cv-00548-CBM-RAO Document 433 Filed 11/13/18 Page 9 of 27 Page ID
                                #:17364



  1   AUTHORITY: Ninth Circuit Manual of Model Civil Jury Instructions – Nos.
  2   15.1, 15.3 (modified), 15.8 (modified), 15.9 (modified)
  3
  4
  5
  6
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                            -5-
Case 5:17-cv-00548-CBM-RAO Document 433 Filed 11/13/18 Page 10 of 27 Page ID
                                #:17365



   1                          JURY INSTRUCTION NO. 10
   2      (ACQUISITION OF RIGHTS IN A PORTION OF A COMPOSITE
   3                                 TRADEMARK)
   4
   5         A trademark owner may acquire rights in a portion of a larger or
   6   composite trademark under some circumstances. In this case, Monster Energy
   7   contends that it has acquired trademark rights in the word “Monster” by, among
   8   other things, using other trademarks that include the word “Monster,” such as
   9   “Monster Energy®” “Monster Unleaded®” and “Ubermonster®”. To prove that
  10   it has rights in the word “Monster,” Monster Energy must show by a
  11   preponderance of the evidence that the word “Monster” creates a separate
  12   commercial impression so that consumers identify the word “Monster” as an
  13   indicator of the source of Monster Energy’s goods. That is, the word “Monster”
  14   functions as one of Monster Energy’s trademarks.
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                            -6-
Case 5:17-cv-00548-CBM-RAO Document 433 Filed 11/13/18 Page 11 of 27 Page ID
                                #:17366



   1   AUTHORITY: Institut National des Appellations D’Origine v. Vintners Int’l
   2   Co., 958 F.2d 1574, 1582 (Fed. Cir. 1992); Application of Servel, Inc., 181 F.2d
   3   192, 196 (C.C.P.A. 1950); In re Berg Elecs., Inc., 163 U.S.P.Q. 487, 487
   4   (T.T.A.B. 1969); J.T. McCarthy, McCarthy on Trademarks & Unfair
   5   Competition § 19:59 (5th ed. 2017).
   6
   7
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                             -7-
Case 5:17-cv-00548-CBM-RAO Document 433 Filed 11/13/18 Page 12 of 27 Page ID
                                #:17367



   1                             JURY INSTRUCTION NO. 11
   2      (INFRINGEMENT—ELEMENTS—VALIDITY—UNREGISTERED
   3                             MARK—DISTINCTIVENESS)
   4
   5                       Strength as a Likelihood of Confusion Factor
   6
   7         How distinctively a trademark or trade dress indicates that a good comes
   8   from a particular source is an important factor to consider in assessing its
   9   validity. As I will discuss later, it is also an important factor in determining
  10   whether ISN has infringed Monster Energy’s trademarks or trade dress.
  11
  12         Monster Energy asserts that the word “Monster” is a valid and protectable
  13   trademark for its goods and services, and that the Trade Dress asserted by
  14   Monster Energy is a valid and protectable trade dress for its goods and services.
  15   Monster Energy contends that ISN’s use of the words “Monster” and “Monster
  16   Mobile” in connection with ISN’s products infringes Monster Energy’s
  17   “Monster” trademark and is likely to cause confusion about the origin of goods
  18   associated with that trademark. Similarly, Monster Energy contends that ISN’s
  19   use of the words “Monster” and “Monster Mobile” in combination with the
  20   colors green and black infringes the Trade Dress asserted by Monster Energy
  21   and is likely to cause confusion about the origin of the goods associated with
  22   that trade dress.
  23
  24         In order to determine if Monster Energy has met its burden of showing
  25   that its “Monster” trademark is a valid trademark, or that the Trade Dress
  26   asserted by Monster Energy is a valid trade dress, you should classify it on the
  27   spectrum of distinctiveness that I will explain in this instruction.
  28
                                                -8-
Case 5:17-cv-00548-CBM-RAO Document 433 Filed 11/13/18 Page 13 of 27 Page ID
                                #:17368



   1         An inherently distinctive trademark or trade dress is a word, symbol or
   2   device, or combination of them, which intrinsically identifies a particular source
   3   of a good or service in the market. The law assumes that an inherently
   4   distinctive trademark or trade dress is one that almost automatically tells a
   5   consumer that it refers to a brand or a source for a product, and that consumers
   6   will be predisposed to equate the trademark with the source of a product.
   7
   8                        Spectrum of Marks and Trade Dress
   9
  10         Trademark law provides great protection to distinctive or strong
  11   trademarks and trade dress. Conversely, trademarks and trade dress that are not
  12   as distinctive or strong are called “weak” trademarks and trade dress, and they
  13   receive less protection from infringing uses. Trademarks and trade dress that are
  14   not distinctive are not entitled to any trademark protection. For deciding
  15   trademark and trade dress protectability, you must consider whether a trademark
  16   or trade dress is inherently distinctive. Trademarks and trade dress are grouped
  17   into four categories according to their relative strength or distinctiveness. These
  18   four categories are, in order of strength or distinctiveness: arbitrary (which is
  19   inherently distinctive), suggestive (which also is inherently distinctive),
  20   descriptive (which is protected only if it acquires in consumers’ minds a
  21   “secondary meaning” which I explain in Instruction 12, and generic names
  22   (which are entitled to no protection).
  23
  24         Arbitrary Trademarks and Trade Dress. The first category of
  25   “inherently distinctive” trademarks and trade dress is arbitrary trademarks and
  26   trade dress. They are considered strong marks and are clearly protectable. They
  27   involve the arbitrary, fanciful or fictitious use of a word or a trade dress to
  28   designate the source of a product. Such a trademark or trade dress in no way
                                                -9-
Case 5:17-cv-00548-CBM-RAO Document 433 Filed 11/13/18 Page 14 of 27 Page ID
                                #:17369



   1   describes or has any relevance to the particular product it is meant to identify. It
   2   may be a common word used in an unfamiliar way. It may be a newly created
   3   (coined) word or parts of common words which are applied in a fanciful,
   4   fictitious or unfamiliar way, solely as a trademark or trade dress.
   5
   6         For instance, the common word “apple” became a strong and inherently
   7   distinctive trademark when used by a company to identify the personal
   8   computers that company sold. The company’s use of the word “apple” was
   9   arbitrary or fanciful because “apple” did not describe and was not related to
  10   what the computer was, its components, ingredients, quality, or characteristics.
  11   “Apple” was being used in an arbitrary way to designate for consumers that the
  12   computer comes from a particular manufacturer or source.
  13
  14          Suggestive Trademarks and Trade Dress. The next category is
  15   suggestive trademarks and trade dress. These trademarks and trade dress are
  16   also inherently distinctive but are considered weaker than arbitrary trademarks
  17   and trade dress. Unlike arbitrary trademarks and trade dress, which are in no
  18   way related to what the product is or its components, quality, or characteristics,
  19   suggestive trademarks and trade dress imply some characteristic or quality of
  20   the product to which they are attached. If the consumer must use imagination or
  21   any type of multi-stage reasoning to understand the significance of the
  22   trademark or trade dress, then the trademark or trade dress does not describe the
  23   product’s features, but merely suggests them.
  24
  25         A suggestive use of a word involves consumers associating the qualities
  26   the word suggests to the product to which the word is attached. For example,
  27   when “apple” is used not to indicate a certain company’s computers, but rather
  28   “Apple–A–Day” Vitamins, it is being used as a suggestive trademark. “Apple”
                                              -10-
Case 5:17-cv-00548-CBM-RAO Document 433 Filed 11/13/18 Page 15 of 27 Page ID
                                #:17370



   1   does not describe what the vitamins are. However, consumers may come to
   2   associate the healthfulness of “an apple a day keeping the doctor away” with the
   3   supposed benefits of taking “Apple–A–Day” Vitamins.
   4
   5         Descriptive Trademarks and Trade Dress. The third category is
   6   descriptive trademarks and trade dress. Descriptive trademarks and trade dress
   7   directly identify or describe some aspect, characteristic, or quality of the product
   8   to which they are affixed in a straightforward way that requires no exercise of
   9   imagination to be understood.
  10
  11         For instance, the word “apple” is descriptive when used in the trademark
  12   “CranApple” to designate a cranberry-apple juice. It directly describes
  13   ingredients of the juice. Other common types of descriptive trademarks identify
  14   where a product comes from, or the name of the person who makes or sells the
  15   product. Thus, the words “Apple Valley Juice” affixed to cider from the
  16   California town of Apple Valley is a descriptive trademark because it
  17   geographically describes where the cider comes from. Similarly, a descriptive
  18   trademark can be the personal name of the person who makes or sells the
  19   product. So, if a farmer in Apple Valley, Judy Brown, sold her cider under the
  20   label “Judy’s Juice” (rather than CranApple) she is making a descriptive use of
  21   her personal name to indicate and describe who produced the apple cider and
  22   she is using her first name as a descriptive trademark.
  23
  24         Generic Names. The fourth category is entitled to no protection at all.
  25   They are called generic names and they refer to a general name of the product,
  26   as opposed to the plaintiff’s brand for that product. Generic names are part of
  27   our common language that we need to identify all such similar products. A
  28   generic name is a name for the product on which it appears.
                                              -11-
Case 5:17-cv-00548-CBM-RAO Document 433 Filed 11/13/18 Page 16 of 27 Page ID
                                #:17371



   1
   2         If the primary significance of the alleged mark or alleged trade dress is to
   3   name the type of product rather than the manufacturer or provider, the term is a
   4   generic name and cannot be a valid trademark or trade dress. If the majority of
   5   relevant consumers would understand the term or the trade dress to name the
   6   type of product rather than the manufacturer or provider, the primary
   7   significance of the term is generic and not entitled to protection as a trademark
   8   or trade dress.
   9
  10         The word “apple” can be used as a generic name and not be entitled to
  11   any trademark protection. This occurs when the word is used to identify the fruit
  12   from an apple tree.
  13
  14         The computer maker who uses the word “apple” as a trademark to
  15   identify its personal computer, or the vitamin maker who uses that word as a
  16   trademark on vitamins, has no claim for trademark infringement against the
  17   grocer who used that same word to indicate the fruit sold in a store. As used by
  18   the grocer, the word is generic and does not indicate any particular source of the
  19   product. As applied to the fruit, “apple” is simply a commonly used name for
  20   what is being sold.
  21
  22                          Mark Distinctiveness and Validity
  23
  24         If you decide that Monster Energy’s “Monster” trademark is arbitrary or
  25   suggestive, it is considered to be inherently distinctive. Similarly, if you decide
  26   that the Trade Dress asserted by Monster Energy is arbitrary or suggestive, it is
  27   considered to be inherently distinctive. An inherently distinctive trademark or
  28   trade dress is valid and protectable.
                                               -12-
Case 5:17-cv-00548-CBM-RAO Document 433 Filed 11/13/18 Page 17 of 27 Page ID
                                #:17372



   1
   2         On the other hand, if you determine that Monster Energy’s “Monster”
   3   trademark is generic, or that the Trade Dress asserted by Monster Energy is
   4   generic, then they cannot be distinctive and therefore are not valid or
   5   protectable.
   6
   7         If you decide that Monster Energy’s “Monster” trademark is descriptive,
   8   or that the Trade Dress asserted by Monster Energy is descriptive, you will not
   9   know if the trademark or trade dress is valid or invalid until you consider
  10   whether it has gained distinctiveness by the acquisition of secondary meaning,
  11   which I explain in Instruction 12.
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                            -13-
Case 5:17-cv-00548-CBM-RAO Document 433 Filed 11/13/18 Page 18 of 27 Page ID
                                #:17373



   1   AUTHORITY: Ninth Circuit Manual of Model Civil Jury Instructions – No.
   2   15.10.
   3
   4
   5
   6
   7
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                         -14-
Case 5:17-cv-00548-CBM-RAO Document 433 Filed 11/13/18 Page 19 of 27 Page ID
                                #:17374



   1                           JURY INSTRUCTION NO. 15
   2            (INFRINGEMENT—LIKELIHOOD OF CONFUSION—
   3       FACTOR—STRENGTH OF TRADEMARK OR TRADE DRESS)
   4
   5           Strength as a Factor for Evaluating Likelihood of Confusion
   6
   7         How strongly Monster Energy’s trademarks or trade dress indicate that
   8   the goods or services come from a particular source is an important factor to
   9   consider in determining whether the trademarks or trade dress used by ISN are
  10   likely to create confusion with Monster Energy’s trademarks and trade dress.
  11
  12         Monster Energy asserts that its Monster marks and Beast marks are
  13   trademarks for its goods and/or services and that the Trade Dress asserted by
  14   Monster Energy is a trade dress for its goods and services. Monster Energy
  15   contends that ISN’s use of the words “Monster” and “Monster Mobile” in
  16   connection with ISN’s products, such as, for example, all those shown in the
  17   Summer 2018 Tools & Equipment catalog (Exhibit 1837), infringes Monster
  18   Energy’s trademarks because the sale of such goods is likely to cause confusion.
  19   Monster Energy also contends that ISN’s use of the words “Monster” and
  20   “Monster Mobile” in combination with the colors green and black in connection
  21   with such products infringes the Trade Dress asserted by Monster Energy
  22   because such use is likely to cause confusion.
  23
  24                      The Strength of Marks or Trade Dress
  25
  26         The more distinctive and strong a trademark or trade dress is, the greater
  27   the scope of protection the law provides. The law measures trademark and trade
  28   dress strength by considering two prongs:
                                             -15-
Case 5:17-cv-00548-CBM-RAO Document 433 Filed 11/13/18 Page 20 of 27 Page ID
                                #:17375



   1
   2          1.     Commercial Strength: This is the amount of marketplace
   3                 recognition of the trademark or trade dress; and
   4
   5          2.     Conceptual Strength: This is the placement of the trademark or
   6                 trade dress on the spectrum of marks.
   7
   8          Commercial Strength: What is “commercial strength?” Not all
   9   trademarks and trade dress are equally well known. Trademark and trade dress
  10   strength is somewhat like the renown of people. Only a few very famous people
  11   are widely known and recognized around the world. Most people are known and
  12   recognized only by a small circle of family and friends.
  13
  14          Some trademarks and trade dress are relatively “strong,” in the sense they
  15   are widely known and recognized. A few trademarks are in the clearly “famous”
  16   category. These “famous” marks are those like “Apple” for computers and
  17   mobile phones, “Google” for a search engine, “Coca-Cola” for beverages and
  18   “Toyota” for vehicles. Some trademarks and trade dress may be strong and well
  19   known only in a certain market niche such as mountain climbing gear, plumbing
  20   supplies, or commercial airplane electronics equipment, but relatively weak
  21   outside that field.
  22
  23          Conceptual Strength: What is “conceptual strength?” All trademarks
  24   and trade dress are grouped into two categories: either inherently distinctive or
  25   not inherently distinctive. If a trademark or trade dress is inherently distinctive it
  26   is immediately protected when first used. If it is not inherently distinctive, to
  27   become a legally protected mark, a designation must acquire distinctiveness in
  28   people’s minds by becoming known as an indication of source of goods or
                                               -16-
Case 5:17-cv-00548-CBM-RAO Document 433 Filed 11/13/18 Page 21 of 27 Page ID
                                #:17376



   1   services. The law calls this “secondary meaning,” as I explained in Instruction
   2   12.
   3
   4         For determining the conceptual strength of a trademark or trade dress,
   5   trademarks and trade dress are grouped on a spectrum according to the nature of
   6   the mark. In the spectrum, there are three categories of trademarks and trade
   7   dress that the law regards as being inherently distinctive: coined, arbitrary and
   8   suggestive. Descriptive trademarks and trade dress are regarded as not being
   9   inherently distinctive and require a secondary meaning to become a valid
  10   trademark or trade dress.
  11
  12         Coined and arbitrary trademarks and trade dress are regarded as being
  13   relatively strong. A coined word mark is a word created solely to serve as a
  14   trademark. For example, “Clorox” for cleaning products and “Exxon” for
  15   gasoline are coined marks.
  16
  17         Arbitrary trademarks and trade dress in no way describe or suggest the
  18   nature of the goods or services they are used with. For example, “apple” is a
  19   common word, but it does not describe or suggest anything about the nature of
  20   “Apple” brand computers or smart phones. It is an arbitrary word when used as
  21   a mark on those products and is said to be conceptually strong as a mark.
  22
  23         Suggestive trademarks and trade dress are regarded as not being as
  24   conceptually strong as coined or arbitrary trademarks and trade dress.
  25   Suggestive trademarks and trade dress suggest some characteristic or quality of
  26   the goods or services with which they are used. If the consumer must use her
  27   imagination or think through a series of steps to understand what the trademark
  28   or trade dress is telling about the product, then the trademark or trade dress does
                                              -17-
Case 5:17-cv-00548-CBM-RAO Document 433 Filed 11/13/18 Page 22 of 27 Page ID
                                #:17377



   1   not directly describe the product’s features, but merely suggests them. For
   2   example, the trademark “Tail Wagger” for dog food merely suggests that your
   3   dog will like the food. As another example, when “apple” is used in the mark
   4   “Apple-A-Day” for vitamins, it is being used as a suggestive trademark.
   5   “Apple” does not describe what the vitamins are. However, it suggests the
   6   healthfulness of “an apple a day keeping the doctor away” with the supposed
   7   benefits of taking “Apple-A-Day” vitamins.
   8
   9         Descriptive trademarks and trade dress are not inherently distinctive.
  10   These trademarks and trade dress directly describe some characteristic, or
  11   quality of the goods or services with which they are used in a straightforward
  12   way that requires no exercise of imagination. For instance, the word “apple” is
  13   descriptive when used in the trademark “CranApple” to designate a cranberry-
  14   apple juice. It directly describes one of ingredients of the juice.
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                               -18-
Case 5:17-cv-00548-CBM-RAO Document 433 Filed 11/13/18 Page 23 of 27 Page ID
                                #:17378



   1   AUTHORITY: Ninth Circuit Manual of Model Civil Jury Instructions – No.
   2   15.19.
   3
   4
   5
   6
   7
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                         -19-
Case 5:17-cv-00548-CBM-RAO Document 433 Filed 11/13/18 Page 24 of 27 Page ID
                                #:17379



   1                           JURY INSTRUCTION NO. 16
   2       (DEFENSES—ABANDONMENT—AFFIRMATIVE DEFENSE—
   3                      DEFENDANT’S BURDEN OF PROOF)
   4
   5         The owner of a trademark cannot exclude others from using the
   6   trademark if it has been abandoned.
   7
   8         ISN contends that the unregistered trademark “MONSTER” has become
   9   unenforceable because Monster Energy abandoned it. ISN has the burden of
  10   proving abandonment by a preponderance of the evidence.
  11
  12         The owner of a trademark abandons the right to exclusive use of the
  13   trademark when the owner discontinues its use in the ordinary course of trade,
  14   intending not to resume using it.
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                             -20-
Case 5:17-cv-00548-CBM-RAO Document 433 Filed 11/13/18 Page 25 of 27 Page ID
                                #:17380



   1   AUTHORITY: Ninth Circuit Manual of Model Civil Jury Instructions – No.
   2   15.22 (modified)
   3
   4
   5
   6
   7
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                         -21-
Case 5:17-cv-00548-CBM-RAO Document 433 Filed 11/13/18 Page 26 of 27 Page ID
                                #:17381



   1                          JURY INSTRUCTION NO. 19
   2      (TRADEMARK DAMAGES—PLAINTIFF’S ACTUAL DAMAGES)
   3
   4         If you find for Monster Energy on its claim for infringement of registered
   5   or unregistered trademarks, or its claim for infringement of the Trade Dress
   6   asserted by Monster Energy, you must determine Monster Energy’s actual
   7   damages.
   8
   9         Monster Energy has the burden of proving actual damages by a
  10   preponderance of the evidence. Damages means the amount of money which
  11   will reasonably and fairly compensate Monster Energy for any injury you find
  12   was caused by ISN’s infringement of Monster Energy’s trademarks or trade
  13   dress. Monster Energy seeks actual damages in the form of a reasonable royalty
  14   award.
  15
  16         You should consider the following:
  17
  18         (1)   The injury to Monster Energy’s reputation;
  19
  20         (2)   The injury to Monster Energy’s goodwill, including injury to
  21               Monster Energy’s general business reputation; and
  22
  23         (3)   The royalties that Monster Energy would have earned if ISN had
  24               taken a license before it began infringement.
  25
  26
  27
  28
                                            -22-
Case 5:17-cv-00548-CBM-RAO Document 433 Filed 11/13/18 Page 27 of 27 Page ID
                                #:17382



   1   AUTHORITY: Ninth Circuit Manual of Model Civil Jury Instructions – No.
   2   15.27; adidas Am., Inc. v. Payless Shoesource, Inc., 2008 WL 4279812 at *12
   3   (D. Or. Sept. 12, 2008); Dkt. No. 202 at 14 (“A reasonable royalty based on a
   4   hypothetical negotiation can be a measure of actual damages in a trademark
   5   infringement case.”).
   6
       29422818
   7
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                           -23-
